Exhibit 10.11
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement dated as of June 5, 2008 (this
“Amendment”) is entered into by and between The Greenbrier Companies, Inc.
(“Company”) and William A. Furman (“Employee”) and amends that certain
Employment Agreement between such parties dated as of September 1, 2004, as
previously amended of May 11, 2006 and November 1, 2006 (the “Employment
Agreement”). The purpose of this Amendment is to ensure that the requirements of
Internal Revenue Code §409A are satisfied, to the extent the Agreement is
subject to such Code requirements, and to conform the change of control
provisions to those used in the Company’s plans and agreements generally. To
accomplish these purposes, and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Definition of Change in Control. The definition of “Change in Control”
in Section 5.7(c)(iv)(A) of the Agreement is amended by replacing “50 percent”
with “30 percent” in that paragraph.
     2. Change of Control Period. The definition of “Change of Control Period”
in Section 5.7(c)(iii) of the Agreement is amended to read as follows:
“Change of Control Period” shall mean the period commencing on the effective
date of a Change of Control and ending on the second anniversary of such date.”
     3. Six-Month Payment Delay. A new Section 5.7(e) is added to the Agreement,
to read as follows:
     “(e). Six-Month Payment Delay.
Notwithstanding any other provision of this Agreement to the contrary, in the
event that Employee is determined to be a “specified employee” within the
meaning of Treas. Reg. §1.409A-1(i), then no severance payments shall be made to
the Employee pursuant to Section 5 of this Agreement before the date that is six
months after the date of the Employee’s separation from service, as that term is
defined in Treas. Reg. §1.409A-1(h).”
Amendment to Employment Agreement
Page 1

 



--------------------------------------------------------------------------------



 



     Except as hereby amended, the Employment Agreement shall remain in full
force and effect.

            THE GREENBRIER COMPANIES, INC.
      By:   /s/ Mark J. Rittenbaum         Mark Rittenbaum, Chief Financial
Officer          /s/ William A. Furman         William A. Furman           

Amendment to Employment Agreement
Page 2

 